        Case 1:20-cv-01417-EPG Document 16 Filed 08/13/21 Page 1 of 1


 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT

 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    ANITA J. KOURY,                                     Case No. 1:20-cv-01417-EPG
 8                        Plaintiff,
 9            v.                                          ORDER GRANTING UNOPPOSED MOTION
                                                          FOR EXTENDING PLAINTIFF’S TIME TO
10    COMMISSIONER OF SOCIAL                              FILE A CONFIDENTIAL LETTER BRIEF
      SECURITY,
11                                                        (ECF No. 14)
                          Defendant.
12

13

14           On August 12, 2021, Plaintiff filed an unopposed motion to extend the time for Plaintiff to
15   file a confidential letter brief to August 16, 2021. (ECF No. 14). As grounds, Plaintiff states that
16   office staff inadvertently overlooked the April 29, 2021 order lifting the stay in this case and thus
17   did not timely prepare the confidential letter brief. Plaintiff represents that Defendant has
18   consented to the extension request.
19           Based on the above, IT IS ORDERED that Plaintiff’s unopposed motion to extend the
20   time for Plaintiff to file a confidential letter brief (ECF No. 14) is granted. Plaintiff shall serve
21   Defendant with a confidential letter brief no later than August 16, 2021. All other deadlines in the
22   Court’s scheduling order are extended accordingly.
     IT IS SO ORDERED.
23

24       Dated:     August 13, 2021                               /s/
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                          1
